Citation Nr: 1222935	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-35 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking an initial evaluation in excess of 10 percent for his degenerative joint disease of the right knee.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran submitted directly to the Board additional VA treatment records, dated in August 2009 and March 2010, reflecting ongoing medical care for his degenerative joint disease of the right knee.  As a waiver of RO consideration of this new evidence was not received, the RO must be given an opportunity to review these additional records and issue a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011).  

The newly submitted treatment records indicate that additional VA treatment records relating to the Veteran's degenerative joint disease of the right knee are available.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, in a June 2012 Written Brief Presentation, the Veteran's representative argued that the Veteran's degenerative joint disease of the right knee had significantly worsened since his most recent VA examination for joints in April 2007.  


The RO must obtain the Veteran's updated treatment records since March 2008, and then schedule him for a new VA examination to determine the current severity of his service-connected degenerative joint disease of the right knee.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated him for his service-connected degenerative joint disease of the right knee since March 2008and attempt to obtain those records.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for an examination to determine the current severity of his service-connected degenerative joint disease of the right knee.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  Range of motion testing must be done.  All pertinent symptomatology and findings must be reported in detail.  The extent of any instability, incoordination, weakened movement and/or excess fatigability on use as a result of the Veteran's service-connected degenerative joint disease of the right knee must be described.  The examiner must provide a complete rationale for all conclusions reached.

3.  Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim and that the consequences for failure to report for an examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures.

5.  After completing the above, and any other development as may be indicated, re-adjudicate the issue on appeal, including consideration of all new evidence received since the June 2008 statement of the case.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


